—Judgment, Supreme Court, New York County (Joan B. Lobis, J), entered September 7, 2012, denying the petition seeking to annul the determination of respondent, dated April 30, 2012, which affirmed the revocation of petitioner’s taxicab driver’s license, and dismissing the proceeding brought pursuant to CFLR article 78, unanimously affirmed, without costs.
Eetitioner failed to administratively appeal two of the six adverse determinations by administrative law judges, including the one that resulted in the revocation of his license. Accordingly, petitioner failed to exhaust his available administrative remedies, warranting denial of his petition (see Watergate II Apts. v Buffalo Sewer Auth., 46 NY2d 52, 57 [1978]; Matter of Contest Promotions-NY LLC v New York City Dept. of Bldgs., 93 AD3d 436, 437 [1st Dept 2012]).
We have considered petitioner’s remaining arguments and find them unavailing. Concur—Mazzarelli, J.E, Sweeny, Freedman and Gische, JJ. [Prior Case History: 2012 NY Slip Op 32246(U).]